DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The applicant’s preliminary amendment filed 05/14/2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/28/2021 and 07/29/2021 were filed and are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-12, 14, and 17-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,935,714. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant Application 17/161,089
US Patent 10,935,714
Claim 1. A backlight apparatus comprising: 
Claim 1. A display apparatus comprising: 
optical waveguide comprising:
Col 24 Line 47-48: an optical waveguide
first and second opposed light guiding surfaces for guiding light along the optical waveguide by total internal reflection,
Col 24 Line 47-49: first and second opposed light guiding surfaces of an optical waveguide for guiding light along the optical waveguide by total internal reflection;
a first light input end arranged between the first and second light guiding surfaces, wherein the first light input end extends in a lateral direction, and
Col 24 Line 50-53: at least one light input end of the optical waveguide arranged between the first and second light guiding surfaces, wherein the light input end extends in a lateral direction, and
Col 25 Line 16-19: wherein the at least one light input end comprises a first light input end and a second light input end facing the first light input end in the longitudinal direction,
and a second light input end arranged between the first and second light guiding 
and
Col 25 Line 16-19: wherein the at least one light input end comprises a first light input end and a second light input end facing the first light input end in the longitudinal direction,

Col 25 Line 3-4: at least one light source arranged to input light into the optical waveguide at the at least one light input end;
and at least one further light source arranged to input light into the optical waveguide at the second input end,
Col 25 Line 20-21: when a light source is arranged to input light into the optical waveguide at the first input end… and
Col 25 Line 23-24: when a light source is arranged to input light into the optical waveguide at the second input end…
wherein the second light guiding surface of the optical waveguide comprises:
Col 24 Line 54: wherein the second light guiding surface comprises 
(i) a plurality of non-inclined light extraction features arranged in an a two dimensional array, each non-inclined light 


Col 24 Line 62-65: (ii) a plurality of inclined light extraction features arranged in an array, each inclined light extraction feature having a surface normal direction with a tilt that has a component in the longitudinal direction,
the plurality of non-inclined light extraction features and the plurality of inclined light extraction features being oriented to direct guided light through the first and second light guiding surfaces as output light having different angular illumination profiles for light input through the first and second input ends.

Col 24 Line 66 to Col 25 Line 2: the plurality of non-inclined light extraction features and the plurality of inclined light extraction features being oriented to direct guided light through the first and second light guiding surfaces as output light;


Allowable Subject Matter
Claims 1, 3-12, 14, and 17-25 would be allowable over the prior art of record upon timely filing a Terminal Disclaimer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hirayama et al (US 2017/0269285 A1) disclose an illumination device for a display.
Hirayama et al (US 2017/0205558 A1) disclose an illumination device for a display.
Chang et al (US 2015/0185398 A1) disclose a light guide plate.
Chang et al (US 2015/0055366 A1) disclose a light guide plate.
Johnson et al (US 2014/0286044 A1) disclose a dual-sided film with light spreading structures. 
Further references are cited on the enclosed PTO-892:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222.  The examiner can normally be reached on 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/C.E.D/           Examiner, Art Unit 2875       


/JONG-SUK (JAMES) LEE/           Supervisory Patent Examiner, Art Unit 2875